Order entered June 6, 2022




                                                     In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-22-00043-CV

                           IN THE INTEREST OF J.C., A CHILD

                     On Appeal from the 305th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-20-00975-X

                                                 ORDER

          On May 10, 2022, following the filing of an Anders1 brief by Mother’s

counsel, we mailed Mother a copy of the appellate record on a compact disk (CD)

and separately ordered her to file any response to the brief by June 1, 2022.

Mother received the CD, but was not able to open it. She did not receive the order

directing her to file any response by June 1. Accordingly, we DIRECT the Clerk

of the Court to send a paper copy of the appellate record to Mother by “FedEx”

overnight mail and RESET the deadline for the response to June 27, 2022.




1
    See Anders v. California, 386 U.S. 738 (1967).
Because this is an accelerated appeal in a child protection case with an expedited

date of disposition, we caution Mother that no extensions will be granted.

      We DIRECT the Clerk of the Court to send a copy of this order to Mother,

Mother’s counsel, and all other parties.

                                             /s/   CRAIG SMITH
                                                   JUSTICE